                 Case 2:19-cv-01142-JCC Document 44 Filed 07/31/20 Page 1 of 8



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   RHETT E. TAYLOR and LAURIE D.                           CASE NO. C19-1142-JCC
     TAYLOR,
10
                                                             ORDER
11                             Plaintiffs,
            v.
12
     PNC BANK, NATIONAL ASSOCIATION,
13
                               Defendant.
14

15
            This matter comes before the Court on Plaintiffs’ motion for summary judgement (Dkt.
16
     No. 30). Having considered the parties’ briefing and the relevant record, the Court hereby
17
     GRANTS the motion for the reasons explained herein.
18
     I.     BACKGROUND
19
            Plaintiffs are the record owners of real property located at 6228 165th Pl. SW,
20
     Lynnwood, WA 98037-2725. (Dkt. No. 1 at 2.) On March 6, 2007, Plaintiffs borrowed $150,000
21
     from National City Bank on a home equity line of credit (the “HELOC loan”). (Id.) Plaintiffs
22
     executed an equity reserve agreement and a deed of trust that was recorded against the property.
23
     (Id. at 2–3; see Dkt. Nos. 1-3 at 2–7, 1-4 at 2–8.) The equity reserve agreement reflected an
24
     “open-end line of credit” whose “total amount will be required to be repaid in two hundred forty
25
     (240) equal monthly payments.” (Dkt. No. 1-3 at 2, 4.) The deed of trust established a lien
26


     ORDER
     C19-1142-JCC
     PAGE - 1
                Case 2:19-cv-01142-JCC Document 44 Filed 07/31/20 Page 2 of 8




 1   against the property and had a maturity date of March 6, 2037. (Dkt. No. 1-4 at 2–3.) The listed

 2   events of default under the deed of trust included fraud, failure to make a timely payment, and

 3   Plaintiffs taking any action or inaction adversely affecting the property or Defendant’s rights in

 4   the property. (Id. at 5.) Under the deed of trust, Defendant’s remedies for an event of default

 5   included acceleration of the debt and foreclosure of the property. (Id.) The HELOC loan is

 6   currently owned by Defendant and had a balance of $152,885.47 on June 11, 2019. (Dkt. No. 1

 7   at 3.)

 8            On February 11, 2011, Plaintiffs filed a Chapter 7 bankruptcy petition in the U.S.
 9   Bankruptcy Court for the Western District of Washington. (Id.) Plaintiffs included the HELOC
10   loan under schedule D of their bankruptcy petition. (See Dkt. No. 34-1 at 2.) On March 9, 2011,
11   while their bankruptcy proceedings were ongoing, Plaintiffs sent Defendant a letter with the
12   routing numbers for a business account and a copy of a voided check for that account. (See Dkt.
13   No. 39-1 at 26.) The letter authorized PNC Bank to automatically charge Plaintiffs’ business
14   account $237.57 to service the HELOC loan. (Id.) On May 23, 2011, the bankruptcy court
15   granted Plaintiffs a discharge pursuant to 11 U.S.C. § 727. (See Dkt. Nos. 1 at 3, 1-5 at 2.)
16            After discharge, Plaintiffs’ business account records indicate that, apart from July 2011,
17   Defendant externally withdrew $237.57 each month from May 18, 2011, to October 18, 2011,
18   and withdrew $247.78 on November 14, 2011. (See Dkt. No. 41-1 at 5–30, 34). Defendant’s

19   records label these transactions as “PAYMENT.” (Compare id. at 5–34, with Dkt. No. 39-1 at

20   36–54.) Neither Plaintiffs’ nor Defendant’s records indicate that Defendant withdrew similar

21   payments from Plaintiff’s business account after November 14, 2011. (See Dkt. Nos. 39-1 at 57–

22   64, 41-1 at 39–59.)

23            However, Defendant’s records also show that other payments were made at the end of

24   each month from May 2011 to January 2012 matching the “[t]otal minimum payment due” from

25   the preceding month. (See Dkt. No. 39-1 at 36–61.) Defendant’s records label these payments as

26


     ORDER
     C19-1142-JCC
     PAGE - 2
                  Case 2:19-cv-01142-JCC Document 44 Filed 07/31/20 Page 3 of 8




 1   “AUTO-PAY.” (Id.) Plaintiffs’ business accounts do not reflect these payments. 1 (See generally

 2   Dkt. No. 41-1.)

 3           On May 23, 2012, Plaintiff Rhett Taylor called Defendant to say he would confer with

 4   Plaintiff Laurie Taylor about whether they would make a voluntary payment on the HELOC loan

 5   and that he would call back the next day. (See Dkt. No. 39-1 at 79.) Defendant’s records do not

 6   show that Mr. Taylor called Defendant back. (Id.) On July 26, 2013, Mr. Taylor told Defendant

 7   he was working with the lender of Plaintiffs’ first lien mortgage loan to prevent a foreclosure

 8   sale on the property. (Id. at 76.) Defendant interpreted Mr. Taylor to mean that Plaintiffs
 9   intended to honor the HELOC loan to protect their interest in the property. (See Dkt. No. 39 at
10   3.)
11           In May 2018, over the course of several phone calls to Defendant, Mrs. Taylor asked that
12   Defendant’s lien on the property be removed pursuant to the bankruptcy discharge and, when
13   Defendant declined, expressed a desire to negotiate a settlement on the HELOC loan. (Dkt. Nos.
14   39 at 4, 39-1 at 72–73.) In May 2019, Plaintiffs notified Defendant that they intended to legally
15   challenge their obligations under the HELOC loan. (Id. at 70.)
16           On July 23, 2019, Plaintiffs filed their complaint in this action seeking to quiet title to the
17   property. (Dkt. No. 1.) Plaintiffs now move for summary judgment on their quiet title claim.
18   (Dkt. No. 30.) Plaintiffs assert that “even when accounting for any possible tolling due to

19   payments made after the discharge, any actions to foreclos[e] on the Deed of Trust are barred by

20   the statute of limitations.” (Id. at 1.)

21           //

22           //

23   1
      Defendant alleges that on January 31, 2012, Plaintiffs sent Defendant a written check that was
24   declined for insufficient funds. (Dkt. No. 39 at 3.) Defendant’s records do not show that
     Plaintiffs sent Defendant a check in January or that any such check was bounced. (See generally
25   Dkt. No. 39-1.) On February 6, 2012, Defendant’s records show a transaction labelled
     “ADJUSTMENT-PAYMENTS” in the same amount as payment on January 31, 2012. (Id. at
26   64.)

     ORDER
     C19-1142-JCC
     PAGE - 3
               Case 2:19-cv-01142-JCC Document 44 Filed 07/31/20 Page 4 of 8




 1   II.    DISCUSSION

 2          A.      Legal Standard

 3          “The court shall grant summary judgment if the movant shows that there is no genuine

 4   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

 5   Civ. P. 56(a). Material facts are those that may affect the outcome of the case, and a dispute

 6   about a material fact is genuine if there is sufficient evidence for a reasonable jury to return a

 7   verdict for the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248–49 (1986).

 8   In deciding whether there is a genuine dispute of material fact, the court must view the facts and
 9   justifiable inferences to be drawn therefrom in the light most favorable to the nonmoving party.
10   Id. at 255. The court is therefore prohibited from weighing the evidence or resolving disputed
11   issues in the moving party’s favor. Tolan v. Cotton, 572 U.S. 650, 657 (2014).
12          “The moving party bears the initial burden of establishing the absence of a genuine issue
13   of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “If a moving party fails to
14   carry its initial burden of production, the nonmoving party has no obligation to produce anything,
15   even if the nonmoving party would have the ultimate burden of persuasion at trial.” Nissan Fire
16   & Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102–03 (9th Cir. 2000). But once the moving
17   party properly supports its motion, the nonmoving party “must come forward with ‘specific facts
18   showing that there is a genuine issue for trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio

19   Corp., 475 U.S. 574, 587 (1986) (quoting Fed. R. Civ. P. 56(e)). Ultimately, summary judgment

20   is appropriate against a party who “fails to make a showing sufficient to establish the existence

21   of an element essential to that party’s case, and on which that party will bear the burden of proof

22   at trial.” Celotex, 477 U.S. at 322.

23          B.      The Statute of Limitations on a Potential Action to Foreclose

24          Washington law governs the calculation of limitations applicable to a promissory note

25   issued in Washington. See Hoang v. Bank of Am., N.A., 910 F.3d 1096, 1101 (9th Cir. 2018).

26   Under Washington law, promissory notes and deeds of trust are contracts that are subject to a


     ORDER
     C19-1142-JCC
     PAGE - 4
               Case 2:19-cv-01142-JCC Document 44 Filed 07/31/20 Page 5 of 8




 1   six-year statute of limitations. See Wash. Rev. Code § 4.16.040(1); Cedar W. Owners Ass’n v.

 2   Nationstar Mortg., LLC, 434 P.3d 554, 559 (Wash. Ct. App. 2019). The six-year statute of

 3   limitations on a deed of trust accrues “when the party is entitled to enforce the obligations of the

 4   note.” Wash. Fed., Nat’l Ass’n v. Azure Chelan LLC, 382 P.3d 20, 30 (Wash. Ct. App. 2016).

 5          When a promissory note and deed of trust are payable in installments, the six-year statute

 6   of limitations accrues for each monthly installment from the time it becomes due. Edmundson v.

 7   Bank of Am., N.A., 378 P.3d 272, 277 (Wash. Ct. App. 2016) (citing Herzog v. Herzog, 161 P.2d

 8   142, 145 (Wash. 1945)). In Edmundson, the Washington State Court of Appeals ruled that the
 9   final six-year statute of limitations period began to accrue on the last date that the borrowers
10   defaulted on a payment before the borrowers’ personal liability was discharged in a bankruptcy
11   proceeding. 378 P.3d at 278. Washington and federal courts have since followed the legal rule
12   announced in Edmundson. See, e.g., Jarvis v. Fed. Nat’l Mortg. Ass’n, 726 F. App'x 666, 667
13   (9th Cir. 2018); U.S. Bank NA v. Kendall, 2019 WL 2750171, slip op. at 4 (Wash. Ct. App. 2019)
14   (noting that although a deed of trust’s lien is not discharged in bankruptcy, the limitations period
15   for an enforcement action nonetheless “accrues and begins to run when the last payment was
16   due” prior to discharge). However, a time-barred action upon an unpaid debt may be revived if
17   the debtor acknowledges the debt in writing. See Wash. Rev. Code § 4.16.280; In re Tragopan
18   Props., LLC, 263 P.3d 613, 614, 616 (Wash. Ct. App. 2011). If the debtor acknowledges a debt

19   on an installment note, one six-year statutory period begins from the time of acknowledgment.

20   See Thacker v. Bank of New York Mellon, 787 Fed.Appx. 474, 475 (9th Cir. 2019), aff’ing

21   Thacker v. Bank of New York Mellon, Case No. C18-5562-RJB, Dkt. No. 26 (W.D. Wash. 2019)

22   (holding that a debtor who defaulted on monthly mortgage payments and had his debts

23   discharged in bankruptcy restarted a single statutory period when he acknowledged his debt).

24          Here, the statute of limitations has run on a potential action to foreclose the property. The

25   Court previously held that “Defendant’s ability to enforce the deed of trust began to accrue on

26   the last date an installment payment was due prior to the discharge.” (Dkt. No. 13 at 4) (citing


     ORDER
     C19-1142-JCC
     PAGE - 5
               Case 2:19-cv-01142-JCC Document 44 Filed 07/31/20 Page 6 of 8




 1   Edmundson, 378 P.3d at 278). The parties do not dispute that the last unpaid installment before

 2   Plaintiffs’ discharge was due on April 30, 2011, or that the statute of limitations for that

 3   installment would have expired on April 30, 2017. (See Dkt. Nos. 39 at 7, 40 at 1–2.) Instead,

 4   Defendant contends that the statute of limitations restarted when Plaintiffs acknowledged the

 5   debt on January 31, 2012, by sending Defendants a written check, thereby restarting the statute

 6   of limitations. 2 (See Dkt. No. 39 at 7–8.) However, Defendant offers no evidence that Plaintiffs

 7   sent Defendant a check, and Defendant’s records show that Plaintiff’s only payment on this date

 8   was an automatic withdrawal. And even assuming that Plaintiffs sent Defendant a check and that
 9   the check acknowledged the debt, the acknowledgment would restart only a single six-year
10   statute of limitations period. 3 See Thacker, 787 Fed.Appx. at 475. Defendant does not contend
11   that Plaintiffs acknowledged their debt again after the payment on January 31, 2012, (see Dkt.

12   No. 39 at 7–8), and no events occurred after the payment on January 31 that would toll the

13   statute of limitations, see Thacker, Case No. C18-5562-RJB, Dkt. No. 26 at 11 (specifying that

14   the commencement of nonjudicial foreclosure proceedings and bankruptcy petitions are events

15   common to the present facts that toll the statute of limitations under Washington law). Thus,

16   viewing the evidence in the light most favorable to Defendant, the statute of limitations expired

17   on January 31, 2018. Therefore, Defendant is time-barred from pursuing foreclosure against the

18
     2
       To the extent that Defendant also argues that Plaintiffs acknowledged the debt when they sent
19   Plaintiffs the letter in March 2011 with routing information for Plaintiffs’ bank account, that
     letter could not have acknowledged the debt because “the debt itself did not exist when the
20   [l]etter was written.” See Hahn v. Strasser, Case No. C10-0959-RSM, Dkt. No. 36 at 4–5 (W.D.
21   Wash. 2011).
     3
       Defendant incorrectly asserts that the six-year statutory period is properly calculated from the
22   HELOC loan’s maturity date. Defendant appears to rely on the fact that its prospective action
23   would be “upon the original debt or upon the paper evidencing it.” (Dkt. No. 39 at 1–2, 8) (citing
     In re Tragopan, 263 P.3d at 616; Griffin v. Lear, 212 P. 271, 274 (Wash. 1923)). However, in
24   Griffin v. Lear, 212 P. 271 (Wash. 1923), the Washington Supreme Court specified only that a
     prospective cause of action would arise from the original debt. Id. at 274. Griffin did not hold
25   that any renewed statute of limitations is calculated from the date of maturity as originally
     envisioned by the loan. See generally id.; see also Thacker, Case No. C18-5562-RJB, Dkt. No.
26   26 at 2–3, 12–13.

     ORDER
     C19-1142-JCC
     PAGE - 6
                 Case 2:19-cv-01142-JCC Document 44 Filed 07/31/20 Page 7 of 8




 1   property.

 2          C.       Equitable Estoppel

 3          In its response, Defendant claims that Plaintiffs should be estopped from asserting that

 4   the statute of limitations has passed because Plaintiffs unfairly induced Defendant to believe that

 5   they would repay their obligations on the HELOC loan. (See Dkt. No. 39 at 10–11.)

 6          Equitable estoppel claims in Washington courts are governed by Washington law. See

 7   Gibbs v. Farley, 723 Fed. App’x. 458, 458 (9th Cir. 2018). Estoppel operates to prohibit a party

 8   from raising a statute of limitations defense when (1) the party has made fraudulent or
 9   inequitable statements or actions, (2) the other party has reasonably relied on such statements or
10   actions, and (3) the other party has been subsequently induced to delay commencing suit until the
11   applicable statute of limitations expired. Peterson v. Groves, 44 P.3d 894, 896 (Wash. Ct. App.
12   2002) (citing Robinson v. City of Seattle, 830 P.3d 318, 345 (Wash. 1992)); see Covington 18
13   Partners, LLC v. Attu, LLC, Case No. C19-0253-BJR, Dkt. No. 50 at 21 (W.D. Wash. 2019).
14   However, a court will enforce the statute of limitations if one party ceased hindering the other
15   from suing or inducing the other not to sue well before the statute of limitations expired. Cent.
16   Heat, Inc. v. Daily Olympian, Inc., 443 P.2d 544, 549 (Wash. 1968). Since equitable estoppel is
17   disfavored by courts, the party seeking estoppel must establish it by “clear, cogent, and
18   convincing evidence.” Covington, Case No. C19-0253-BJR, Dkt No. 50 at 21 (citing Shelcon

19   Const. Group, LLC v. Haymond, 351 P.3d 895, 902 (Wash. Ct. App. 2015)).

20          Here, Defendant has not established the elements of equitable estoppel. Defendant does

21   not claim it relied on an affirmative statement or action by Plaintiffs to repay the debt after the

22   payment on January 31, 2012. (See Dkt. No. 39 at 10–11.) Instead, Defendant alleges it relied on

23   its own belief that Plaintiffs “never indicated an intent not to pay” the debt during phone calls in

24   May of 2012 and July of 2013. (Id. at 10.) Even assuming that Plaintiffs’ phone calls in May of

25   2012 and July of 2013 induced Defendant not to sue, Defendant still had “ample time

26   thereinafter” to commence an action: Plaintiffs’ last phone call was in 2013 and the statute of


     ORDER
     C19-1142-JCC
     PAGE - 7
               Case 2:19-cv-01142-JCC Document 44 Filed 07/31/20 Page 8 of 8




 1   limitations expired, at latest, in January 2018. 4 Olympian, 443 P.2d at 549; see supra Section

 2   II.B. Similarly, Defendant’s reliance on its belief that another lender was pursuing an in rem

 3   action against the property does not excuse Defendant’s failure to act before the statute of

 4   limitations expired in January 2018. (See Dkt. No. 39 at 10.) Therefore, Defendant’s delay in

 5   bringing an action against Plaintiffs was unreasonable.

 6   III.   CONCLUSION

 7          For the foregoing reasons, Plaintiffs’ motion for summary judgement (Dkt. No. 30) is

 8   GRANTED. Plaintiffs Rhett E. Taylor and Laurie D. Taylor are declared to be the record owners
 9   of the property located at 6228 165th Pl SW, Lynnwood, WA 98037-2725, identified as Tax
10   Parcel No. 006183-000-031-00, and legally described as follows:
11          Lot 31, Wren Glen No. 2, as per plat recorded in volume 21 of plats, page 110,
            records of Snohomish County, Washington.
12          Situate in the County of Snohomish, State of Washington,
13   and the Deed of Trust recorded on March 14, 2007, under Snohomish County Recorder’s No.

14   200703140732 on the property is time-barred under Wash. Rev. Code § 7.28.300 and hereby

15   QUIETED.

16          DATED this 31st day of July 2020.




                                                          A
17

18

19
                                                          John C. Coughenour
20                                                        UNITED STATES DISTRICT JUDGE
21

22

23

24

25   4
       Defendant’s reliance on Plaintiffs’ communications with it in May 2018 is unavailing because
     those communications occurred after the statute of limitations had run. See supra Section II.B.;
26   (Dkt. No. 39 at 10).

     ORDER
     C19-1142-JCC
     PAGE - 8
